Title: Sartine to the Commissioners, 10 August 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


      
       Versailles le 10 Aout 1778
      
      Depuis la letter, que j’ai eu l’honneur de vous écrire, Messieurs le 29 du mois dernier, le Commissaire des classes a Nantes m’a marqué que l’agent des Etats unis lui avoit remis des Prisonniers Anglois qu’il avoit fait enfermer au Chateau ou l’agent pourvoit a leur Subsistance.
      M. de la Porte, intendant a Brest m’a egalement ecrit au Sujet d’une prise du corsaire americain le Ranger dont le chargement deperit faute d’etre vendu; ce qui provient, Sans doute, des difficultes relatives a la perception des Droits, et a l’introduction de certaines especes de Merchandizes prohibées lorsquelles viennent d’Angleterre.
      J’attends votre Reponse pour terminer un Arrangement qui m’a paru egalement avantageux aux deux nations. J’ay l’honneur d’etre, avec un Sincere Attachment Messieurs, Votre tres humble et tres obeissant serviteur
      
       De Sartine
      
     